Order of the Supreme Court, Queens County, dated March 29, 1967, which denied appellant’s motion to intervene in the action pursuant to CPLR 1012 (subd. [a], par. 2) modified by adding a provision thereto that appellant is granted leave to renew its motion upon proper papers, as indicated herein. As so modified, order affirmed, without costs. In this action plaintiff seeks a judgment declaring that it need not arbitrate certain grievances with the defendant labor union. Appellant, which was joined in the initial arbitration proceeding by the union, is desirous of having plaintiff remain in the arbitration proceedng; and by its motion sought to intervene in this action as a matter of right pursuant to CPLR 1012 (subd. [a], par. 2.) We are disposed to grant appellant’s motion either pursuant to said paragraph of CPLR 1012 or CPLR 1013, but we are without the power to grant such relief inasmuch as appellant has failed to comply with CPLR 1014 (Matter of Carriage Hill v. Lane, 20 A D 2d 914). Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.